Exhibit 10.1

 

Form of Agreement for Stock Options granted under the 1998 Stock Incentive Plan
and 1998 Non-Employee Director Stock Option Plan

 

Dear_______:

 

I am pleased to inform you of a grant of options to purchase common stock of
Nutraceutical International Corporation (the “Company”).  This grant is pursuant
to the [insert applicable stock option plan name] (the “Plan”).  The details of
your option grant (the “Option”) are set forth below.  The Option is subject to
the attached Option Terms as well as the Plan, and you should read and comply
with both in connection with any exercise. 

 

Granted To (Optionee):

 

 

 

 

 

Social Security Number:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Option Shares Granted:

 

 

 

 

 

Exercise Price (Per Share):

 

[close of market on date of grant]

 

 

 

Expiration Date:

 

[10 years from date of grant]

 

 

 

Vesting Schedule:

 

 

 

 

 

Additional Terms:

 

See attached Option Terms

 

If you have any questions about your Option(s), or if you need a copy of any
documents associated with the Plan, including the Plan Prospectus, you may
contact anyone in the Legal Department.

 

We appreciate your dedication and the dedication of all our employees.  Please
keep up the good work. 

 

Sincerely,

NUTRACEUTICAL INTERNATIONAL CORPORATION

 

 

 

 

Frank W. Gay II

Chairman and CEO

 

--------------------------------------------------------------------------------


 

OPTION TERMS

(Nonqualified Stock Option)

 

These Option Terms apply to the grant of stock options by Nutraceutical
International Corporation, a Delaware corporation (the “Company”) to the
employee or person identified on the cover page or cover letter hereto (the
“Optionee”)

 

Pursuant to the Company’s 1998 Stock Incentive Plan (the “Plan”), the Company
wishes to grant to the Optionee an Option (the “Option”), and the Optionee
wishes to accept such grant, to acquire that number of shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”) listed on the cover
page hereto (the “Option Shares”), subject in all respects to these Option
Terms.

 

The terms and conditions of the grant are as follows:

 

1.             OPTION.

 

(a)           Term.  Subject to the terms and conditions set forth herein, the
Company hereby grants to the Optionee (or such other persons as permitted by
paragraph 6) an Option to purchase the Option Shares at a price per share equal
to that amount listed on the cover page hereto (the “Exercise Price”), payable
upon exercise as set forth in paragraph 1(b) below.  The Option shall expire at
the close of business on the tenth anniversary of the Grant Date (the
“Expiration Date”), subject to earlier expiration upon the termination of the
Optionee’s employment as provided in paragraph 3(b) below.  The Exercise Price
and the number and kind of shares of Common Stock or other property for which
the Option may be exercised shall be subject to adjustment as provided in
paragraph 11 hereto.  The Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Code.

 

(b)           Payment of Option Price.  Subject to paragraph 2 below, the Option
may be exercised in whole or in part upon payment of an amount (the “Option
Price”) equal to the product of (i) the Exercise Price multiplied by (ii) the
number of Option Shares to be acquired. Payment of the Option Price shall be
made to the Company in cash or by check by the Optionee at the time of the
delivery of such Option Shares.  The Committee, in its discretion, may elect to
accept other forms of payment for the Option Price.

 

2.             EXERCISABILITY/VESTING.

 

(a)           Normal Vesting.  The Option granted hereunder may be exercised
only to the extent it has become vested.  The Option shall vest and become
exercisable with respect to the number of Option Shares (set forth on a
cumulative basis) indicated on the cover page hereto, if and only if the
Optionee is, and has been, continuously employed by the Company from the Grant
Date through the applicable Vesting Date.  There shall be no partial vesting or
pro-rations between Vesting Dates.

 

(b)           Effect on Vesting in Case of Employment Termination. 
Notwithstanding paragraph 2(a) above, the following special vesting rules shall
apply if the Optionee’s employment with the Company terminates prior to the
Option becoming fully vested:

 

(i)            Death or Permanent Disability.  If the Optionee dies or becomes
subject to a Permanent Disability while an employee of the Company, then the
Option shall be vested and become fully exercisable as to all of the Option
Shares.

 

(ii)           Other Termination of Employment.  Unless otherwise determined by
the Committee, if the Optionee’s employment terminates other than by death,
Permanent Disability or discharge for Cause, the Option shall be vested and
fully exercisable with respect to that portion of the Option that was vested and
exercisable on the date such employment with the Company ceased and any portion
of the Option that was not vested and exercisable on such date shall expire and
be forfeited.

 

(c)           Change in Control.  In the event of a Change in Control, the
Option shall be vested and become fully exercisable as to all of the Option
Shares.  The Committee may in its sole discretion direct the Company to cash out
the Option on the basis of the Change in Control Price as of the date the Change
of Control occurs or such other date the Committee may determine prior to the
Change in Control.

 

3.             EXPIRATION OF OPTION.

 

(a)           Normal Expiration.  In no event shall any part of the Option be
exercisable after the Expiration Date set forth in paragraph 1(a) above.

 

(b)           Early Expiration Upon Termination of Employment. Any portion of
the Option that was not vested and

 

--------------------------------------------------------------------------------


 

exercisable on the date the Optionee’s employment with the Company terminated
shall expire and be forfeited on such date (after giving effect to the vesting
provisions of paragraphs 2(b) and 2(c) above), and any portion of the Option
that was vested and exercisable on the date such employment with the Company
terminated shall also expire and be forfeited; provided that if the Optionee
dies or becomes subject to a Permanent Disability, or ceases employment for any
reason other than discharge for Cause, the portion of the Option that was vested
and exercisable on the date such employment with the Company terminated shall
expire 180 days from the date of such death or Permanent Disability or cessation
or employment, but in no event after the Expiration Date. If the Optionee is
discharged for Cause, all of the Option not previously exercised shall expire
and be forfeited whether exercisable or not.

 

4.             PROCEDURE FOR EXERCISE.  The Optionee may exercise all or any
portion of the Option, to the extent it has vested and is outstanding, at any
time and from time to time prior to the Expiration Date, by delivering written
notice to the Company (to the attention of the Company’s Chief Financial
Officer) and the written acknowledgment that the Optionee has read and has been
afforded an opportunity to ask questions of management of the Company regarding
all financial and other information provided to the Optionee regarding the
Company, together with payment of the Option Price in accordance with the
provisions of paragraph 1(b) above.  As a condition to any exercise of the
Option, the Optionee shall permit the Company to deliver to the Optionee all
financial and other information regarding the Company it believes necessary to
enable such Optionee to make an informed investment decision, and the Optionee
shall make all customary investment representations which the Company requires.

 

5.             SECURITIES LAWS RESTRICTIONS AND OTHER RESTRICTIONS ON TRANSFER
OF OPTION SHARES.  By exercising the Option, the Optionee:  (i) represents that
the Optionee shall be purchasing Option Shares for the Optionee’s own account
and not on behalf of others, and (ii) acknowledges that the Optionee understands
and acknowledges that federal and state securities laws govern and restrict his
or her right to offer, sell or otherwise dispose of any Option Shares unless the
offer, sale or other disposition thereof is registered under the Securities Act
and state securities laws, or in the opinion of the Company’s counsel, such
offer, sale or other disposition is exempt from registration or qualification
thereunder.  By accepting the grant of the Option, the Optionee agrees that he
or she will not offer, sell or otherwise dispose of any Option Shares in any
manner which would: (i) require the Company to file any registration statement
with the Securities and Exchange Commission (or any similar filing under state
law) or to amend or supplement any such filing or (ii) violate or cause the
Company to violate the Securities Act, the rules and regulations promulgated
thereunder or any other state or federal law.  The certificates for any Option
Shares purchased shall bear such legends as the Company deems necessary or
desirable in connection with the Securities Act or other rules, regulations or
laws.

 

6.             TRANSFERABILITY OF OPTION.  The Option granted hereunder may be
transferred by the Optionee (i) by will or the laws of descent and distribution,
(ii)  to any member of the Optionee’s Family Group, or (iii) with the prior
written approval of the Committee, to or for the benefit of a tax-exempt
charitable organization, a nonprofit corporation, or a split interest trust, all
of the income and remainder interests of which are payable to or for the benefit
of one or more member’s of the Optionee’s Family Group and a tax-exempt
charitable organization; provided, that any such transferees who receive an
Option under 6(ii) or (iii) shall have agreed in writing to be bound by these
Option Terms.  Unless the context otherwise requires, references herein to the
Optionee are deemed to include any permitted transferee under this paragraph 6. 
During the Optionee’s lifetime, only the Optionee (or his or her guardian or
legal representative) or his or her permitted transferee may exercise the
Option.  In the event of the Optionee’s death, the Option (to the extent still
held by the Optionee at such time) may be exercised only (i) by the executor or
administrator of the Optionee’s estate or the person or persons to whom his or
her rights under the Option shall pass by will or the laws of descent and
distribution and (ii) to the extent that the Optionee was entitled hereunder at
the date of the Optionee’s death.

 

7.             CONFORMITY WITH PLAN.  The Option is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan (which
is incorporated herein by reference).  Inconsistencies between these Option
Terms and the Plan shall be resolved in accordance with the terms of the Plan. 
By accepting the grant of this Option, the Optionee acknowledges his or her
receipt of these Option Terms and agrees to be bound by all of the terms of
these Option Terms.

 

8.             RIGHTS OF PARTICIPANTS.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Optionee’s employment at any time (with or without Cause), nor confer upon the
Optionee any right to continue in the employ of the Company for any period of
time or to continue his or her present (or any other) rate of compensation, and
in the event of termination of employment (including, but not limited to,
termination by the Company without Cause) any portion of the Option that was not
previously vested and exercisable shall expire and be forfeited (other than
termination due to death or Permanent Disability).  Nothing in this Agreement
shall confer upon the Optionee any right to be selected again as a Plan
participant, and nothing in the Plan or this Agreement shall provide for any
adjustment to the number of Option Shares subject to the Option upon the
occurrence of subsequent events except as provided in paragraph 11 below.

 

--------------------------------------------------------------------------------


 

9.             WITHHOLDING OF TAXES.  The Company shall be entitled, if
necessary or desirable, to withhold from the Optionee from any amounts due and
payable by the Company to the Optionee (or secure payment from him or her in
lieu of withholding) the amount of any withholding or other tax due from the
Company with respect to any Option Shares issuable hereunder, and the Company
may defer such issuance unless indemnified by the Optionee to its satisfaction.

 

10.           CERTAIN DEFINITIONS.  For the purposes of this Agreement, the
following terms shall have the meanings set forth below:

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall mean (i) the willful commission of a felony or a fraud involving
the Company or its subsidiaries or affiliates by the Optionee or (ii) any act or
acts of gross negligence or willful misconduct by the Optionee in the
performance of his or her duties which results in or causes material economic
harm to the Company or its subsidiaries or affiliates. The determination as to
whether the Optionee was terminated for Cause shall be made by the Board in its
sole discretion.

 

“Change in Control” means the occurrence of any of the following:

 

(i)            When any “person” as defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) of the Exchange Act but excluding the Company and any
Subsidiary, any existing stockholders of the Company on the effective date of
the Plan and any employee benefit plan sponsored or maintained by the Company or
any Subsidiary (including any trustee of such plan acting as trustee), directly
or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), after the effective date of the Plan, of securities of the
Company representing 20 percent or more of the combined voting power of the
Company’s then outstanding securities;

 

(ii)           When, during any period of 24 consecutive months during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason other than
death to constitute at least a majority thereof, provided, however, that a
director who was not a director at the beginning of such 24-month period shall
be deemed to have satisfied such 24-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 24 month period) or by prior operation of this provision; or

 

(iii)          The approval by the stockholders of the Company of a transaction
involving the acquisition of the Company by an entity other than the Company or
a subsidiary through purchase of assets, by merger, or otherwise.

 

“Change in Control Price” means the highest price per share of Common Stock paid
in any transaction reported on the Nasdaq National Market or paid or offered in
any bona fide transaction related to a Change in Control at any time during the
60-day period immediately preceding the occurrence of the Change in Control, in
each case as determined by the Committee.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute.

 

“Committee” shall mean the Compensation Committee of the Board of Directors, or
such other committee of the Board which may be designated by the Board to
administer the Plan.  Any reference herein to the Committee shall be deemed to
refer to the Board in the event that the Board has not delegated the
administration of the Plan to the Committee.

 

“Common Stock” shall mean the Company’s Common Stock, par value $.01 per share,
or, in the event that the outstanding Common Stock is hereafter changed into or
exchanged for different stock or securities of the Company, such other stock or
securities.

 

“Company” shall mean Nutraceutical International Corporation, a Delaware
corporation, and (except to the extent the context requires otherwise) any
subsidiary corporation of the Company as such term is defined in
Section 425(f) of the Code.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute.

 

“Family Group” means an Optionee’s spouse and children (whether natural or
adopted) and any trust established solely for the benefit of the Optionee and/or
the Optionee’s spouse and/or children.

 

“Grant Date” shall mean the date on which the Option was granted, as indicated
on the cover page hereof.

 

“Option Shares” shall mean (i) all shares of Common Stock issued or issuable
upon the exercise of the Option and (ii) all shares of Common Stock issued with
respect to the Common Stock referred to in clause (i) above by way of stock
dividend or stock split or in connection with any conversion, merger,
consolidation or recapitalization or other reorganization affecting the Common
Stock.

 

“Permanent Disability” shall mean the Optionee’s permanent inability, due to
illness, accident, injury, physical or mental incapacity or other disability, to
carry out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company, as
determined in the reasonable judgment of the Board.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

 

--------------------------------------------------------------------------------


 

11.           ADJUSTMENTS.  In the event of a reorganization, recapitalization,
stock dividend or stock split, or combination or other change in the shares of
Common Stock, the Board or the Committee shall, in order to prevent the dilution
or enlargement of rights under the Option, make such adjustments in the number
and type of shares authorized by the Plan, the number and type of shares covered
by the Option and the Exercise Price specified herein as may be determined to be
appropriate and equitable.

 

12.           ADDITIONAL RESTRICTIONS ON TRANSFER.

 

(a)           Restrictive Legend.  Unless the Option Shares are covered by an
effective registration statement under the Securities Act, the certificates
representing the Option Shares shall bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN EXEMPTION FROM REGISTRATION THEREUNDER.”

 

(b)           Opinion of Counsel.  The Optionee may not sell, transfer or
dispose of any Option Shares (except pursuant to an effective registration
statement under the Securities Act) without first delivering to the Company an
opinion of counsel reasonably acceptable in form and substance to the Company
that registration under the Securities Act or any applicable state securities
law is not required in connection with such transfer.

 

13.           REMEDIES.  The parties hereto shall be entitled to enforce their
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of these Option Terms and to exercise all other rights
existing in their favor.  Any party hereto may, in its sole discretion, apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting bond or other security) in order to
enforce or prevent any violation of the provisions of this Agreement.

 

14.           AMENDMENT.  Except as otherwise provided herein, any provision of
these Option Terms may be amended or waived only with the prior written consent
of the Optionee and the Company.

 

15.           SUCCESSORS AND ASSIGNS.  Except as otherwise expressly provided
herein, all covenants and agreements contained in these Option Terms by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

 

16.           SEVERABILITY.  Whenever possible, each provision of these Option
Terms shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of these Option Terms is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of these Option Terms.

 

17.           DESCRIPTIVE HEADINGS.  The descriptive headings of these Option
Terms are inserted for convenience only and do not constitute a part of this
Agreement.

 

18.           GOVERNING LAW.  The corporate law of the State of Delaware shall
govern all questions concerning the relative rights of the Company and its
stockholders.  All other questions concerning the construction, validity and
interpretation of these Option Terms shall be governed by the internal law, and
not the law of conflicts, of the State of Utah.

 

19.           NOTICES.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of these Option Terms shall be
in writing and shall be deemed to have been given when delivered personally or
mailed by certified or registered mail, return receipt requested and postage
prepaid, to the recipient.  Such notices, demands and other communications shall
be sent to the Optionee at the address appearing on the cover page to this
Agreement and to the Company at Nutraceutical International Corporation, 1400
Kearns Boulevard, 2nd Floor, Park City, Utah 84060, Attn:  Chief Financial
Officer, or to such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party.

 

20.           ENTIRE AGREEMENT.  These Option Terms, the cover page hereto, and
the terms of the Plan constitute the entire understanding between the Optionee
and the Company, and supersede all other agreements, whether written or oral,
with respect to the acquisition by the Optionee of the Option Shares.

 

--------------------------------------------------------------------------------